          Case 4:18-cv-00187-JGZ Document 42 Filed 05/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Shekesha Renee Shelton,                         NO. CV-18-00187-TUC-JGZ
10                  Plaintiff,
                                                    JUDGMENT IN A CIVIL CASE
11   v.
12   Tucson Unified School District, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17            IT IS ORDERED AND ADJUDGED that, pursuant to the Court’s Order filed
18   May 3, 2019,which granted the Motion for Summary Judgment, judgment is entered in
19   favor of TUSD.
20                                             Brian D. Karth
                                               District Court Executive/Clerk of Court
21
22   May 3, 2019
                                               s/ D. Curiel
23                                       By    Deputy Clerk
24
25
26
27
28
